DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  Claims 1-11 are subject to examination in this Office action.  Claims 12-20 are withdrawn (non-elected).
The text of withdrawn claims 12-20 was not provided in the listing of claims included with the Response filed on 15 February 2022.  Please note that the text of all pending claims, including withdrawn claims, must be included in the listing of claims.  See 37 CFR 1.121(c).  In this regard, future responses will be held non-compliant if such listing of claims fails to include the text of all pending claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1 (2nd and 3rd limitations), the term “the second locking profile” lacks proper antecedent basis.  In this regard, is this term intended to refer back to the 
Accordingly, the examined claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Gosling (U.S. Patent No. 8,024,901).
Regarding independent claim 1, as best understood, Gosling describes a locking assembly comprising:
a first component (14) adapted for engagement to the building system, the first component including a first locking portion (8) defining a first surface profile; 
a second component (40) including a second locking portion (portion opposite 55) defining a second surface profile corresponding to the first surface profile of the first locking portion (Fig. 8), the second locking portion being adapted for engagement with the first locking portion (see engaged configuration in Fig. 8), wherein the second locking profile is resiliently 
a third component (18) having a first end and a second end (Figs. 8 and 9), the first end being adapted for engagement with the receiving end of the second locking profile (Fig. 9), 
wherein the third component is resiliently deformable (via 62) from a locked configuration to an unlocked configuration under application of force to the third component, wherein in the locked configuration (see fig. 8), the second locking portion is engaged to the first locking portion so as to secure the first component to the second component, and in the unlocked configuration, the second locking portion is disengaged from the first locking portion.

Regarding claims 2 and 3, wherein the first component is adapted for (i.e., capable of) engagement to a building column.

Regarding claim 4, wherein a fourth component (17 or 43) is adapted to be (i.e., capable of being) received in a recess of the support structure of the building system and abut the first component so as to frictionally engage and secure the first component to the support structure.

Regarding claims 5 and 8, wherein in the locked configuration, the third component is engaged between the second component and the support structure so as to provide a watertight seal between the second component and the support structure of the building system (see e.g., Figs. 5, 6, 8 and 9).

Regarding claim 6, wherein the second component is adapted for (i.e., capable of) engagement with one or more building elements (see e.g., Figs. 5, 6, 8 and 9).



Regarding claim 9, wherein the second locking portion is adapted for (i.e., capable of) frictional engagement with the first locking portion (see e.g., Figs. 5, 6, 8 and 9).

Regarding claim 10, wherein the first component includes a pair of the first locking portions (8, 8a) adapted for (i.e., capable of) engagement with a respective pair of the second components (Figs. 8 and 9).

Regarding claim 11, wherein the building system includes a reinforcement component (43) adapted to be secured to the support structure of the building system for increasing the structural integrity of the building system (Figs. 25 and 31).

Response to Arguments
Applicant’s arguments submitted on 15 February 2022 have been fully considered but are moot in view of the new grounds of rejection set forth above.
The Examiner notes that the examined claims, as presently drafted, are replete with broad, functional claim language.  In this regard, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997) (citing In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  “Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk.”  Id.

where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.  
Swinehart, 439 F.2d at 213.  

In the present case, the Examiner notes that all of the rejected claims are product/device claims, not method claims.  As such, statements directed to the manner in which the product/device is used are mere statements of intended use and are not given patentable weight.  In re Schreiber, 128 F.3d at 1477. 
However, functional limitations are given patentable weight.  In re Swinehart, 439 F.2d 212.  In this regard, the Examiner maintains that the cited prior art is capable of performing the recited functions.  Indeed, it is Applicant’s burden to show that the prior art is not capable of performing the various functions recited in the pending claims.  In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 213 (CCPA 1971); In re Best, 562 F.2d 1252, 1258 (CCPA 1977).  Furthermore, Applicant has not provided any persuasive, objective evidence in the record in satisfaction of that burden (e.g., a declaration from one of ordinary skill in the art).  See In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (arguments are not objective evidence). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635